Citation Nr: 0115833	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to herbicide 
exposure.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1967.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 2000 rating decision rendered by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  While this appeal arises from a 
rating action rendered by the Washington RO, the appellant 
presently resides in Florida.  Accordingly, the St. 
Petersburg RO has assumed the role of agency of original 
jurisdiction.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical opinion when such opinion is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A)

In the present case, the appellant contends that the 
veteran's death was caused by exposure to herbicidal agents, 
to include Agent Orange, while serving with the Marine Corps 
in Vietnam.  Under VA regulations, a veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 and who currently 
has one or more certain prescribed chronic diseases, shall be 
presumed to have been exposed during service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to an herbicide agent during such service.  
38 C.F.R. § 3.307 (a)(6)(iii) (2000).  The diseases that are 
afforded presumption due to herbicide exposure are chloracne, 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft-tissue 
sarcoma.  38 C.F.R. § 3.309 (e) (2000).  These prescribed 
diseases must become manifest to a compensable degree at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a compensable degree within one year after the 
last date of exposure to herbicide agents during active 
service, and respiratory cancers must become manifest to a 
compensable level within 30 years after the last date of 
exposure to herbicide agents during active service.  
38 C.F.R. § 3.307 (a)(6)(ii) (2000).  In instances when the 
criteria for establishing service connection due to herbicide 
exposure are not (for example, if the veteran's disability is 
not a disability for which presumptive service connection may 
be established), service connection may nonetheless be 
established on a direct basis when the evidence shows that 
the disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The veteran's death certificate shows that he died in 
November 1999.  Immediate cause of death was respiratory 
arrest with underlying causes of death identified as 
bilateral pneumonia, due to (or as a consequence of) 
neutropenia, due to (or as a consequence of) metastatic colon 
cancer.  The certificate of death also indicates that the 
veteran was hospitalized at Sand Lake Hospital on an 
inpatient basis at the time of his death.  However, the 
terminal treatment records are not associated with the claims 
folder.  In light of the provisions of the VCAA, as these 
medical records are probative to the issues at hand, they 
should be obtained and associated with the veteran's claims 
folder.  

In addition, recent medical evidence includes a November 1999 
statement from Dr. Thomas J. Karta, a private oncologist, 
indicates that the veteran had diffuse metastatic colon 
carcinoma and a reported history of Agent Orange exposure 
while serving in Vietnam.  A subsequent statement from Dr. 
Karta indicates that the veteran's cancer had been diagnosed 
in 1997.  Dr. Karta further expressed an opinion that the 
veteran's cancer was "likely caused by agent orange 
exposure."  While Dr. Karta indicated that the veteran had 
been initially diagnosed with cancer in 1997, the claims 
folder does not include any medical records showing treatment 
for his colon cancer.  The Board must obtain these pertinent 
treatment records in order to satisfy the duty to assist as 
promulgated in the VCAA.   

The Board is also of the opinion that a new medical opinion 
would be probative in ascertaining the relationship, if any, 
between the cause of the veteran's death and his active 
service.  The evidence does not show that either the 
veteran's primary cause of death or any of his underlying 
causes of death are disabilities for which presumptive 
service connection based on exposure to herbicidal agents may 
be established.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  
However, as indicated above, service connection may be 
established on a direct basis if the disability is found to 
have been incurred in or aggravated by active service.  
38 C.F.R. § 3.303 (2000).  In his 1999 statement, Dr. Karta 
indicated that the veteran had a history of exposure to Agent 
Orange during active service.  It is well settled in the law 
that, unless a veteran has a prescribed disease, then 
herbicide exposure is not presumed.  While Dr. Karta opined 
that the veteran's death was caused by Agent Orange exposure, 
the Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history. 
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  The evidence does not show 
that Dr. Karta reviewed the veteran's service medical records 
or any other related documents which would have enabled him 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Based on the discussion above, the Board is 
of the opinion that a VA medical opinion that takes into 
account the veteran's entire medical history would be 
probative. 

For the reasons discussed above, the case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all health care providers 
who had treated the veteran for his colon 
cancer.  In particular, the RO should 
request treatment records from Dr. Karta 
and the Sand Lake Hospital.  After 
securing the necessary releases, the RO 
should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Following completion of the above, 
the claims folder should be forward to a 
VA oncologist to provide an opinion as to 
the relationship, if any, between the 
cause of the veteran's death and his 
active military service.  The examiner 
should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed.  

b)  proffer an opinion as to whether 
the disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or any disability for which 
service connection was established 
at the time of his death.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


